Citation Nr: 1705039	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.
2.  Entitlement to service connection for peripheral neuropathy, left upper extremity associated with diabetes mellitus.
3.  Entitlement to service connection for peripheral neuropathy, right upper extremity associated with diabetes mellitus.
4.  Entitlement to service connection for peripheral neuropathy, left lower extremity associated with diabetes mellitus.
5.  Entitlement to service connection for peripheral neuropathy, right lower extremity associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida regional office (RO).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is aggravated by service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension is aggravated by service-connected PTSD.  38 C.F.R. § 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran with respect to service connection for hypertension, further discussion of the VCAA is not necessary.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

For certain chronic diseases, including hypertension, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2016).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  A layperson is generally competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt concerning any matter material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran has hypertension.  See September 2009 VA treatment record; December 2009 VA examination report for diabetes mellitus; May 2011 VA treatment record; May 2013 VA treatment record.  The Veteran's service treatment records do not indicate hypertension symptoms during service, and there were no such symptoms within one year of service separation.  The discharge examination report of October 1970 noted a blood pressure reading of 104/68.  This result does not meet the definition of hypertension under VA's schedule of ratings for the cardiovascular system, which defines hypertension as diastolic blood pressure predominantly greater than 90mm and systolic blood pressure predominantly 160mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The record does not show, nor does the Veteran contend, that his hypertension was incurred or aggravated in combat.  Therefore 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), relating to evidence of in-service incurrence or aggravation of a disease or injury of a combat veteran, are inapplicable.

The Veteran is service-connected for ischemic heart disease, PTSD, bilateral hearing loss, tinnitus, and diabetes mellitus.  Two VA opinions and one private medical opinion indicate that the Veteran's hypertension is aggravated by his service-connected PTSD.  Specifically, in a notation of May 2013, Dr. A. A. states, "In my opinion, it is as likely as not that [the Veteran's] . . . HTN is related to his military service-connected arteriosclerotic heart disease and posttraumatic stress disorder."  See May 2013 VA treatment record.  Additional opinion of record is that it is at least as likely as not that the Veteran's service-connected PTSD aggravates his hypertension.  See June 2013 VA treatment record (Dr. S. V., Ph. D. psychologist).  A private treatment record also indicates that the Veteran's "PTSD, through the pathway of emotional stress, is strongly contributing to his hypertension."  See April 2013 record of Dr. P. M.

There is no contrary medical opinion of record with respect to a relationship between the Veteran's hypertension and his PTSD.  The Veteran underwent a VA examination for diabetes mellitus in December 2009.  The report states that the Veteran's hypertension is not a complication of diabetes.  The rationale was that the Veteran had been diagnosed with hypertension prior to his diagnosis of diabetes.  The examiner further found that the hypertension was not worsened or increased by the Veteran's diabetes.  No rationale was given for the latter finding.  The examiner did not address whether the Veteran's hypertension is caused or aggravated by his PTSD.

The Veteran has submitted a journal article concerning, in part, studies finding PTSD to be associated with an increased risk of hypertension.  The article refers to an "apparent link between PTSD and hypertension," based on these studies.  See Steven S. Coughlin, Post-traumatic Stress Disorder and Cardiovascular Disease, 5 Open Cardiovascular Medicine Journal 164-170 (2001).  Other reference material submitted by the Veteran finds that PTSD is associated with health concerns which can include hypertension.  See VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress 83 (2010).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1) (2016).  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here the articles submitted by the Veteran find an etiological association between PTSD and hypertension.  While these general studies do not establish causation with respect to the Veteran as an individual, they tend to support the Veteran's claim when combined with the favorable nexus opinions of record.

In light of uncontroverted medical opinion finding that the Veteran's hypertension is aggravated by his service-connected PTSD, service connection on a secondary basis is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

Service connection for peripheral neuropathy
of the bilateral upper and lower extremities

The Veteran has peripheral neuropathy of the bilateral upper and lower extremities.  See May 2010 VA examination report of peripheral nerves.  The Veteran's discharge examination of October 1970 found no defects.  Specifically, the upper and lower extremities, feet, and "neurologic" were normal.

The Veteran's Vietnam service is verified, and VA has conceded Agent Orange exposure based on the Veteran's in-country service in the Republic of Vietnam.  See rating decision of February 2011.  Early onset peripheral neuropathy is listed among the diseases for which service connection may be presumed based on exposure to an herbicide agent during service.  See 38 C.F.R. § 3.309(e) (2016).  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.

In May 2015, VA obtained an opinion with respect to early-onset peripheral neuropathy.  Upon review of VBMS and the Veteran's service treatment records, the medical finding was that there is no evidence of early onset peripheral neuropathy prior to March 18, 1971 (one year following the Veteran's last date of exposure on March 17, 1970).  See May 2015 VA Agent Orange Peripheral Neuropathy (PN) Review Checklist.

The Veteran is service-connected for ischemic heart disease, PTSD, bilateral hearing loss, tinnitus, and diabetes mellitus.

VA treatment records of August 2010 and April 2013 document the Veteran's "diabetic painful polyneuropathy."  Another record notes his complaint of "painful diabetic polyneuropathy cramps."  See April 2013 VA treatment record.  In a record of April 2013, Dr. R. F. stated: "[The Veteran's] polyneuropathy [is] most likely caused or aggravated by diabetes mellitus type 2.  This is a form of painful polyneuropathic."  See April 2013 VA treatment record.  In addition, the opinion of Dr. A. A. in May 2013 was that the Veteran's polyneuropathy is as likely as not "related to his military service connected diabetes mellitus." See May 2013 VA treatment record. 

In December 2009, the Veteran underwent VA examinations for diabetes mellitus and peripheral nerves.  It was determined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not a complication of diabetes.  The rationale was that the Veteran had symptoms of peripheral neuropathy many years prior to his diagnosis of diabetes.  The examiner dated the onset of the Veteran's diabetes mellitus to August 2009.  The onset of peripheral neuropathy of the upper extremities was dated to "10 years," and the onset of peripheral neuropathy of the lower extremities to "20 years."  For both upper and lower peripheral neuropathy, the onset was characterized as "chronic, gradual," and the etiology was found to be "unknown."  The examiner also opined that the peripheral neuropathy is not worsened or increased by the Veteran's diabetes.  No rationale was given for the latter opinion concerning possible aggravation.  See December 2009 VA examination reports for diabetes mellitus and for peripheral nerves.

The Veteran stated in August of 2010 that "over the last year plus is when my current condition began" and that "there is no medical evidence that indicates that my claimed conditions started some 20 years ago" as stated by the December 2009 VA examiner.  See August 2010 notice of disagreement.  He requests a new medical opinion on the basis that the December 2009 VA examiner failed to provide a "substantive rationale" for the negative nexus opinion.  See Veteran's November 2016 appellate brief.

The Veteran last underwent a VA examination for peripheral neuropathy of the upper and lower extremities in May 2010.  As to the question of whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is secondary to diabetes mellitus, the examiner stated: "I cannot resolve this issue without resort to mere speculation.  I do not see the patient being diagnosed with diabetes mellitus.  He has had episode of hyperglycemia, but there is no diagnosis of diabetes."

A VA medical examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Although there are positive medical nexus opinions of record, no rationale for that medical opinion has been provided.  The probative value of a medical opinion depends, in part, on its thoroughness and detail.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Similarly, the December 2009 VA examination is inadequate because the examiner provided no rationale for finding that the Veteran's peripheral neuropathy is not worsened or increased by his service-connected diabetes.

The May 2010 VA examination is also inadequate because the examiner was not fully informed of the Veteran's pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2010 examiner found no evidence that the Veteran had diabetes mellitus, but the record reflects that, at the time of the examination, the Veteran was already service-connected for diabetes mellitus by virtue of a rating decision of January 2010.  Furthermore, a medical opinion is generally not probative if the examiner concludes that a diagnosis or etiology opinion is not possible without resort to speculation, unless the record is complete and the inability to render a requested opinion is adequately explained.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Here the examiner's explanation with respect to speculation was inadequate, as the examiner was apparently unaware of the full evidence of record, namely the Veteran's service connection for diabetes mellitus.  The Board will remand for an addendum medical opinion, as requested by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated April 2013.

2. Refer the Veteran's case to a qualified VA medical professional for a review and elaboration of the VA examination reports and all evidence and information relating to the Veteran's neurological disorders of the extremities.  Further examination of the Veteran shall be ordered if deemed necessary by the reviewer.  The reviewer should review the entire claims folder and then respond to the following questions:

a. Is it at least as likely as not (that is, a probability of 50 percent or higher) that any peripheral neuropathy of the Veteran is related to an in-service disease, event, or injury?  In answering this question, please discuss whether the Veteran's presumed exposure to Agent Orange in Vietnam relates to his peripheral neuropathy.  Discuss any evidence concerning the likelihood of a relationship between the current disability and herbicide exposure during service.

b. If the answer to (a) is negative, is it at least as likely as not that any peripheral neuropathy of the Veteran is proximately due to or the result of service-connected diabetes or any other service-connected disability?

c. If the answer to (a) and (b) is negative, is it at least as likely as not that any peripheral neuropathy of the Veteran has been aggravated (that is, worsened beyond the natural progress of the disease) by service-connected diabetes or any other service-connected disability?  If aggravation is found, the reviewer should address the following medical issues: (1) the baseline manifestation of the disorder found prior to aggravation; and (2) the increased manifestations which, in the reviewer's opinion, are proximately due to the service-connected disorder(s).

Please provide a rationale for any opinion rendered.

3. After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and be given the requisite period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


